Case 3:15-cv-02159-VC Document 386-5 Filed 08/21/20 Page 1 of 5




        Exhibit D
                  Case 3:15-cv-02159-VC Document 386-5 Filed 08/21/20 Page 2 of 5


Cate Brewer

From:                              Derek Loeser
Sent:                              Friday, August 21, 2020 9:28 AM
To:                                Cameron Christensen
Cc:                                Steven Christensen; Benjamin Gould; Gretchen Freeman Cappio
Subject:                           Re: Jabbari v. Wells Fargo



Cameron - we received your offer and will be raising it with Judge Chhabria when we update the Court on the status of
the Settlement.

Best regards,
Derek Loeser
Keller Rohrback
206 419 2198.

Sent from my iPad



       On Aug 21, 2020, at 8:31 AM, Cameron Christensen <cameron@christensenyounglaw.com> wrote:

       Derek,

       Just following up on this offer. Please let us know.

       Thank you,

       Cameron

       On Wednesday, August 19, 2020, Cameron Christensen <cameron@christensenyounglaw.com> wrote:
        Derek,

           Thank you for reaching out. We respectfully disagree with your contention that the Supreme
           Court is unlikely to grant cert.

           Our position is that the Ninth CIrcuit has committed an error by only addressing one of our
           arguments. The failure to address the majority of our legal, procedural, and factual arguments
           is reversible error.

           Further, there is a circuit split on predominance inquiry as articulated in the Court's ruling. The
           Sixth Circuit recently acknowledged this split in Martin v. Behr Dayton Thermal Prod. LLC, 896
           F.3d 405 (6th Cir. 2018). With the gravity of this case, the various, superior state law claims,
           and the circuit split, this issue is ripe for the Supreme Court to grant cert.

           Nonetheless, our client is anxious to resolve this dispute. He offers to waive his appeal in
           exchange for a sum of $400,000.00

           Please present this to your client and let me know as soon as possible.

           On Tue, Aug 18, 2020 at 11:10 AM Derek Loeser <dloeser@kellerrohrback.com> wrote:

                                                              1
       Case 3:15-cv-02159-VC Document 386-5 Filed 08/21/20 Page 3 of 5

Steve & Cameron - just making sure you received this email with the attached proposed stipulation.
We are hoping to update Judge Chhabria later this week. Thank you.

Sent from my iPad



       On Aug 17, 2020, at 1:47 PM, Derek Loeser <dloeser@kellerrohrback.com> wrote:

       Dear Steven and Cameron,

       As we discussed previously, now that the mandate has issued and the
       case is back in front of Judge Chhabria, we are eager to move forward
       with distribution of the settlement proceeds to class members. To do
       that, the Court needs affirmation that the objectors do not intend to seek
       cert. Particularly given the current pandemic and related economic
       circumstances, we are hopeful you are willing to provide this affirmation
       so class members can start receiving checks. We think we can all agree
       that it is highly unlikely that the Supreme Court would grant cert. in this
       case, and that seeking cert. will only further delay much needed
       payment to class members.



       If allowing the settlement to move forward now is acceptable to you, we
       propose filing a short stipulation with Judge Chhabria that would Indicate
       that (1) the named Plaintiffs and the certified settlement class will not
       attempt to recover costs, expenses, or attorneys’ fees from your clients,
       pursuant to 28 U.S.C. § 1927, or on any other basis; and (2) your clients
       will dismiss their objection and not seek certiorari. A draft stipulation is
       attached to this email for your review and consideration. We also will be
       proposing a status conference with Judge Chhabria as soon as the
       Court is available in which all objectors will have the opportunity to
       indicate their intentions going forward.



       As this email should make clear, we are really hoping you agree that at
       this point and at this time, it is important to allow the settlement to move
       forward so that class members can receive much needed funds.



       Thank you and best regards,




       Derek W. Loeser

       Keller Rohrback L.L.P.
                                                2
         Case 3:15-cv-02159-VC Document 386-5 Filed 08/21/20 Page 4 of 5

          Main: (206) 623-1900

          Direct: (206) 224-7562

          Mobile: (206) 419-2198

          E-mail: dloeser@kellerrohrback.com

          Web site: http://www.krcomplexlit.com



          CONFIDENTIALITY NOTE: This Electronic Message contains information
          belonging to the law firm of Keller Rohrback L.L.P., which may be privileged,
          confidential and protected from disclosure. The information is intended only
          for the use of the individual or entity named above. If you are not the intended
          recipient, you are hereby notified that any disclosure, copying, distribution or
          the taking of any action in reliance on the contents of this message is strictly
          prohibited.




          <Joint Stip Re Objection Johnston[4].docx>




--
Cameron Christensen
Christensen Young & Associates

866-861-3333 Office
888-569-2786 Fax
801-255-8727 Direct
www.christensenyounglaw.com
IRS Circular 230 Disclosure: You are hereby notified that any tax advice in this communication was not intended or
written to be used, and cannot be used, for (i)avoiding penalties under federal tax law or (ii)promoting, marketing, or
recommending to another party any transaction or matter addressed herein.
Disclaimer: Sender is not a United States Securities Dealer or Broker or United States Investment Adviser. This email
letter and any and all attachments and related documents are never considered to be a solicitation for any purpose.
Upon receipt of these documents you, as the Recipient, hereby acknowledge this Warning and Disclaimer. These
Confidential communications are protected under Gramm-Leach-Bailey Act 15 USC, Subchapter 1, sections 6801-6809
and other laws relating to disclosure of Non-Public Personal Information.
Confidential: The contents of this message, together with any attachments, are intended only for the use of the
individual or entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. This communication is for information purposes only and should not be regarded as an offer to
sell or as a solicitation of an offer to buy any financial product, an official confirmation of any transaction, or as an
official statement of the Sender or its Principals. Email transmission cannot be guaranteed to be secure or error-free.
The Sender, its affiliates and or assigns does not represent that this information is complete or accurate and it should
not be relied upon as such. All information is subject to change without notice. If you are not the intended recipient,

                                                           3
           Case 3:15-cv-02159-VC Document 386-5 Filed 08/21/20 Page 5 of 5
 you are hereby notified that any dissemination, distribution, or copying of this message, or any attachment, is strictly
 prohibited. If you have received this message in error, please notify the original sender by return E-mail and delete this
 message, along with any attachments, from your computer. Thank you.



--
Cameron Christensen
Christensen Young & Associates

866-861-3333 Office
888-569-2786 Fax
801-255-8727 Direct
www.christensenyounglaw.com
IRS Circular 230 Disclosure: You are hereby notified that any tax advice in this communication was not intended or
written to be used, and cannot be used, for (i)avoiding penalties under federal tax law or (ii)promoting, marketing, or
recommending to another party any transaction or matter addressed herein.
Disclaimer: Sender is not a United States Securities Dealer or Broker or United States Investment Adviser. This email
letter and any and all attachments and related documents are never considered to be a solicitation for any purpose.
Upon receipt of these documents you, as the Recipient, hereby acknowledge this Warning and Disclaimer. These
Confidential communications are protected under Gramm-Leach-Bailey Act 15 USC, Subchapter 1, sections 6801-6809
and other laws relating to disclosure of Non-Public Personal Information.
Confidential: The contents of this message, together with any attachments, are intended only for the use of the
individual or entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. This communication is for information purposes only and should not be regarded as an offer to
sell or as a solicitation of an offer to buy any financial product, an official confirmation of any transaction, or as an official
statement of the Sender or its Principals. Email transmission cannot be guaranteed to be secure or error-free. The
Sender, its affiliates and or assigns does not represent that this information is complete or accurate and it should not be
relied upon as such. All information is subject to change without notice. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this message, or any attachment, is strictly prohibited.
If you have received this message in error, please notify the original sender by return E-mail and delete this message,
along with any attachments, from your computer. Thank you.




                                                                4
